Citation Nr: 1821972	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-42 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a low back disability (previously claimed as back pain, body pain, and aches).

4.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hypertension.

5.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for migraines.

6.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left knee disability. 
7.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

8.  Entitlement to a temporary total rating based on hospitalization for over 21 days for a service-connected disability.

9.  Entitlement to service connection for a low back disability.  

10.  Entitlement to service connection for hypertension.  

11. Entitlement to service connection for migraines.  

12.  Entitlement to service connection for a sciatica nerve disorder of the right lower extremity, to include as secondary to a low back disability.

13.  Entitlement to service connection for a sciatica nerve disorder of the left lower extremity, to include as secondary to a low back disability.

14.  Entitlement to service connection for a bilateral flatfoot disorder, to include as secondary to service-connected right knee disability.

15.  Entitlement to service connection for sleep apnea.

16.  Entitlement to a rating in excess of 10 percent for right knee disability.

17.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	James B. Guin, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, her mother, and her sister


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1999 to May 2000.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  During the course of the appeal, the claims file was transferred to the RO in Montgomery, Alabama.

In January 2018, the Veteran testified at a video conference hearing before the undersigned.  The record was held open for 60 days and no additional evidence was received during that period.  In a February 2018 statement, the Veteran's attorney reported that all medical evidence has been submitted at this time.

The Board has recharacterized the Veteran's claim for back pain, body pain, and aches more broadly to a low back disability in order to clarify the nature of the benefit sought and ensure complete consideration of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).

Before reaching the merits of the claims for bilateral hearing loss, low back disability, hypertension, migraines, and left knee disability, the Board must first determine whether new and material evidence has been received to reopen these previously denied claims.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, the Board has listed these issues on the title page accordingly.

The Board has also recharacterized the Veteran's claim for depression and anxiety more broadly to an acquired psychiatric disability in order to clarify the nature of the benefit sought and ensure complete consideration of the claim.  See Clemons, 23 Vet. App. at 5-6, 8.  This claim is based upon the same factual basis and symptoms as her original claim for service connection for depression, which the RO denied on the merits in a July 2000 VA rating decision and denied reopening in an April 2006 VA rating decision.  As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claims.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  Moreover, since the Veteran's claim for an acquired psychiatric disability is based on the same factual history as her claim for service connection for PTSD, the claim for an acquired psychiatric disability will include consideration of PTSD when discussed on the merits below.  Id.

While service personnel records were associated with the record in May 2010, these official service department records are not relevant to the claims on appeal for bilateral hearing loss, low back disability, hypertension, migraines, left knee disability, and acquired psychiatric disability.  As a result, the Board has listed these issues on the title page accordingly.  See 38 C.F.R. § 3.156(c) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for low back disability, sciatica nerve disorder of the lower extremities, hypertension, migraines, bilateral flatfoot disorder, sleep apnea, and left knee disability; a rating in excess of 10 percent for right knee disability; and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  At the January 2018 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the issue of entitlement to an initial rating in excess of 10 percent for tinnitus. 

2.  In an April 2006 VA rating decision, the claim for entitlement to service connection for bilateral hearing loss was denied; the Veteran was notified of this action and of her appellate rights, but did not file a Notice of Disagreement or submit new and material evidence within a year thereafter.

3.  The evidence received since the April 2006 VA rating decision regarding bilateral hearing loss is cumulative and redundant and does not raise the possibility of substantiating the claim.

4.  In an April 2006 VA rating decision, the claim for entitlement to service connection for back pain, body pain and aches was denied; the Veteran was notified of this action and of her appellate rights but filed an untimely Notice of Disagreement in August 2007.

5.  The evidence received since the April 2006 VA rating decision regarding service connection for a low back disability is not cumulative or redundant and raises the possibility of substantiating the claim.

6.  In an April 2006 VA rating decision, the claim for entitlement to service connection for hypertension was denied; the Veteran was notified of this action and of her appellate rights but filed an untimely Notice of Disagreement in August 2007.

7.  The evidence received since the April 2006 VA rating decision regarding service connection for hypertension is not cumulative or redundant and raises the possibility of substantiating the claim.

8.  In a July 2000 VA rating decision, the claim for entitlement to service connection for migraines was denied; the Veteran was notified of this action and of her appellate rights, but did not file a Notice of Disagreement or submit new and material evidence within a year thereafter.

9.  In an April 2006 VA rating decision, the petition to reopen service connection for migraines was denied; the Veteran was notified of this action and of her appellate rights, but did not file a Notice of Disagreement or submit new and material evidence within a year thereafter.

10.  The evidence received since the April 2006 VA rating decision regarding migraines is not cumulative or redundant and raises the possibility of substantiating the claim.

11.  In an April 2006 VA rating decision, the claim for entitlement to service connection for left knee pain was denied; the Veteran was notified of this action and of her appellate rights but filed an untimely Notice of Disagreement in August 2007.

12.  The evidence received since the April 2006 VA rating decision regarding service connection for a left knee disability is not cumulative or redundant and raises the possibility of substantiating the claim.

13.  In a July 2000 VA rating decision, the claim for entitlement to service connection for depression was denied; the Veteran was notified of this action and of her appellate rights, but did not file a Notice of Disagreement or submit new and material evidence within a year thereafter.

14.  In an April 2006 VA rating decision, the petition to reopen service connection for depression, to include anxiety and anger management, was denied; the Veteran was notified of this action and of her appellate rights but filed an untimely Notice of Disagreement in August 2007.

15.  The evidence received since the April 2006 VA rating decision regarding service connection for an acquired psychiatric disability is not cumulative or redundant and raises the possibility of substantiating the claim.

16.  The Veteran's acquired psychiatric disability, to include PTSD, as likely as not is attributable to a claimed in-service personal assault.

17.  The Veteran's hospitalizations from January 2010 to May 2010 and June 2015 to August 2015 were pursuant to her service-connected acquired psychiatric disability, to include PTSD.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran for the issue of entitlement to an initial rating in excess of 10 percent for tinnitus have been met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The April 2006 VA rating decision denying entitlement to service connection for bilateral hearing loss is final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 20.302 (2017).

3.  New and material evidence has not been received since the April 2006 VA rating decision to reopen the claim for service connection for bilateral hearing loss.  38 U.S.C. §§ 1110, 5108, 7104(b) (2012); 38 C.F.R. §§ 3.156, 3.303, 3.385 (2017).

4.  The April 2006 VA rating decision denying entitlement to service connection for back pain, body pain, and aches is final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 20.302.

5.  New and material evidence has been received since the April 2006 VA rating decision to reopen the claim for service connection for a low back disability.  38 U.S.C. §§ 1110, 5108, 7104(b); 38 C.F.R. §§ 3.156, 3.303.

6.  The April 2006 VA rating decision denying entitlement to service connection for hypertension is final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 20.302.

7.  New and material evidence has been received since the April 2006 VA rating decision to reopen the claim for service connection for hypertension.  38 U.S.C. §§ 1110, 5108, 7104(b); 38 C.F.R. §§ 3.156, 3.303.

8.  The July 2000 VA rating decision denying entitlement to service connection for migraines is final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 20.302.

9.  The April 2006 VA rating decision denying the reopening of service connection for migraines is final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 20.302.

10.  New and material evidence has been received since the April 2006 VA rating decision to reopen the claim for service connection for migraines.  38 U.S.C. §§ 1110, 1112, 1113, 5108, 7104(b) (2012); 38 C.F.R. §§ 3.156, 3.303, 3.307(a)(3), 3.309(a) (2017).

11.  The April 2006 VA rating decision denying entitlement to service connection for left knee pain is final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 20.302.

12.  New and material evidence has been received since the April 2006 VA rating decision to reopen the claim for service connection for left knee disability.  38 U.S.C. §§ 1110, 5108, 7104(b); 38 C.F.R. §§ 3.156, 3.303.

13.  The July 2000 VA rating decision denying entitlement to service connection for depression is final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 20.302.

14.  The April 2006 VA rating decision denying the reopening of service connection for depression, to include anxiety and anger management, is final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 20.302.

15.  New and material evidence has been received since the April 2006 VA rating decision to reopen the claim for service connection for an acquired psychiatric disability.  38 U.S.C. §§ 1110, 5108, 7104(b); 38 C.F.R. §§ 3.156, 3.303.

16.  With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for an acquired psychiatric disability, to include PTSD, have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(5), 4.125 (2017).

17.  The criteria for a temporary total rating based on hospitalization for over 21 days for a service-connected disability have been met.  38 U.S.C. § 1155 (2012); C.F.R. §§ 4.1, 4.29 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor her attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  The Board notes that records from the Social Security Administration (SSA) decision for disability benefits to the Veteran, as requested below for development, have not been sufficiently identified as relevant to unestablished facts for these issues on appeal.

Tinnitus

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C. § 7105(d)(5).  A substantive appeal may be withdrawn at any time before the Board promulgates a decision and must be in writing except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.  In this case, the issue of entitlement to an initial rating in excess of 10 percent for tinnitus was certified to the Board in August 2015, as noted in a VA Form 8.  Prior to the promulgation of a decision in the appeal, the Veteran withdrew this issue for appellate consideration at the January 2018 Board hearing.  The Veteran's attorney's statement indicating her intention to withdraw the appeal as to this issue, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).As she has withdrawn her appeal for this issue, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on this issue, and it is dismissed.

New and Material Evidence

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C. § 7104(b); King v. Shinseki, 23 Vet. App. 464 (2010); DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C. § 5108. 

New evidence means existing evidence not previously submitted to agency decision makers.  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

      Bilateral Hearing Loss

In the April 2006 VA rating decision, service connection for bilateral hearing loss was denied because the evidence of record did not show a disability occurred in or was caused by service.  The Veteran was notified of this action and of her appellate rights, but did not file a Notice of Disagreement and no new and material evidence was received within one year of the April 2006 VA rating decision.  Therefore, the April 2006 VA rating decision is final.  See 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 20.302.

Evidence received since the April 2006 VA rating decision includes August 2006, June 2007, and February 2010 VA treatment records, and a September 2010 VA audiological examination report.  The August 2006 and June 2007 VA treatment records document that audiogram results revealed bilateral hearing within normal limits from 250 to 8000 Hertz ranges.  These results were recorded without measurements in decibels.  The February 2010 VA treatment record documents that audiogram results revealed bilateral puretone thresholds less than 26 decibels and speech recognition scores higher than 94 percent.  The September 2010 VA audiological examination report revealed bilateral puretone thresholds less than 20 decibels and speech recognition scores higher than 94 percent.

While this evidence is new, it is not material because does not relate to an unestablished fact necessary to substantiate this claim on appeal.  Specifically, these records are adverse to the Veteran's claim on appeal and such adverse evidence cannot be used as the basis for reopening.  See Villalobos v. Principi, 3 Vet. App. 450, 452 (1992) (holding that evidence which is unfavorable to a claimant's case may not 'trigger a reopening' of the claim).  As the evidentiary record is still silent as to the element of a current disability, the claim for entitlement to service connection for bilateral hearing loss is not reopened.  38 U.S.C. §§ 1110, 5108; 38 C.F.R. §§ 3.156(a), 3.303, 3.385 (providing the criteria for a hearing loss disability for VA purposes).

      Low Back Disability

In the April 2006 VA rating decision, service connection for back pain, body pain, and aches was denied because the evidence of record did not show a disability occurred in or was caused by service.  The Veteran was notified of this action and of her appellate rights but filed an untimely Notice of Disagreement in August 2007, and no new and material evidence was received within one year of the April 2006 VA rating decision.  Therefore, the April 2006 VA rating decision is final.  See 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 20.302.

Evidence received since the April 2006 VA rating decision includes VA treatment records that encompass lumbar spine diagnostic testing results dated in August 2005, August 2009, and January 2010, as well as private treatment records dated in April and May 2014.  The August 2005 VA results revealed narrowed central bony lumbosacral spine canal, most narrowing at L5 and S1 where there is the greatest degree of degenerative lumbosacral spine disease, and sacroiliac degenerative disease, greater on the patient's right.  The August 2009 VA results revealed mild L5/S1 disc degeneration, and the January 2010 VA results revealed moderate lumbar instability and mild degenerative facet joints at L4-S1.  The April 2014 private treatment records document diagnoses of lumbar spondylosis and lumbar radiculitis.  The May 2014 private treatment records document a diagnosis of lumbar spondylosis and lumbar spine diagnostic testing results revealed mild osteoarthritic changes of the facet joints.  The Board finds that this evidence is new and material to the element of establishing a current disability, which was not established at the time of the April 2006 VA rating decision.  As a result, this claim is reopened.  38 U.S.C. §§ 1110, 5108; 38 C.F.R. §§ 3.156(a), 3.303.

      Hypertension

In the April 2006 VA rating decision, service connection for hypertension was denied because the evidence of record did not show a disability occurred in or was caused by service or manifested to a compensable degree within one year of separation from service.  The Veteran was notified of this action and of her appellate rights but filed an untimely Notice of Disagreement in August 2007, and no new and material evidence was received within one year of the April 2006 VA rating decision.  Therefore, the April 2006 VA rating decision is final.  See 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 20.302.

Evidence received since the April 2006 VA rating decision includes a June 2010 VA record and private treatment records dated in April and May 2014.  The June 2010 VA treatment record documents an assessment of hypertension with dyslipidemia.  The April and May 2014 private treatment records document a diagnosis of hypertension.  The Board finds that this evidence is new and material to the element of establishing a current disability, which was not established at the time of the April 2006 VA rating decision.  As a result, this claim is reopened.  38 U.S.C. §§ 1110, 5108; 38 C.F.R. §§ 3.156(a), 3.303.

      Migraines

In the July 2000 VA rating decision, service connection for migraines was denied because the evidence of record did not show a disability occurred in or was caused by service.  The Veteran was notified of this action and of her appellate rights, but did not file a Notice of Disagreement and no new and material evidence was received within one year of the July 2000 VA rating decision.  Therefore, the July 2000 VA rating decision is final.  See 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 20.302.

In the April 2006 VA rating decision, the reopening of service connection for migraines was denied because the evidence of record did not show the condition was incurred in or aggravated by service.  The Veteran was notified of this action and of her appellate rights, but did not file a Notice of Disagreement and no new and material evidence was received within one year of the April 2006 VA rating decision.  Therefore, the April 2006 VA rating decision is final.  Id.

Evidence received since the April 2006 VA rating decision includes the January 2018 Board hearing transcript.  At this hearing, when asked about whether the Veteran ever complained about migraines, the Veteran's sister reported "a lot of times [the Veteran] would just want to be quiet to herself and [the Veteran] just kind of laid down."  The Board finds that this evidence is new and material to the element of establishing whether the Veteran's migraines manifested to a compensable degree in close proximity to active service, which was not established at the time of the April 2006 VA rating decision.  As a result, this claim is reopened.  38 U.S.C. §§ 1112, 1113, 5108 (2012); 38 C.F.R. §§ 3.156(a), 3.307(a)(3), 3.309(a).

      Left Knee Disability

In the April 2006 VA rating decision, service connection for left knee pain was denied because the evidence of record did not show a disability occurred in or was caused by service.  The Veteran was notified of this action and of her appellate rights but filed an untimely Notice of Disagreement in August 2007, and no new and material evidence was received within one year of the April 2006 VA rating decision.  Therefore, the April 2006 VA rating decision is final.  See 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 20.302.

Evidence received since the April 2006 VA rating decision includes a December 2005 VA treatment record and September 2010 VA examination report.  The December 2005 VA treatment record documents diagnoses of internal derangement of the left knee and chondromalacia of patella of the left knee.  The September 2010 VA examination report documents a diagnosis of left knee patellofemoral syndrome.  The Board finds that this evidence is new and material to the element of establishing a current disability, which was not established at the time of the April 2006 VA rating decision.  As a result, this claim is reopened.  38 U.S.C. §§ 1110, 5108; 38 C.F.R. §§ 3.156(a), 3.303.

      Acquired Psychiatric Disability

In the July 2000 VA rating decision, service connection for depression was denied because the evidence of record did not show a disability occurred in or was caused by service.  The Veteran was notified of this action and of her appellate rights, but did not file a Notice of Disagreement and no new and material evidence was received within one year of the July 2000 VA rating decision.  Therefore, the July 2000 VA rating decision is final.  See 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 20.302.

In the April 2006 VA rating decision, the reopening of service connection for depression, to include anxiety and anger management, was denied because the evidence of record did not show the condition was incurred in or aggravated by service.  The Veteran was notified of this action and of her appellate rights but filed an untimely Notice of Disagreement in August 2007, and no new and material evidence was received within one year of the April 2006 VA rating decision.  Therefore, the April 2006 VA rating decision is final.  See 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 20.302.

Evidence received since the April 2006 VA rating decision includes VA treatment records that document the following diagnoses: depression not otherwise specified (NOS) in October 2004; major depressive disorder in July 2005; major depression in August 2005, May 2007, and October 2008; depressive disorder NOS in June 2007; and depression in December 2009 and November 2009.  The Board finds that this evidence is new and material to the element of establishing a current disability, which was not established at the time of the April 2006 VA rating decision.  As a result, this claim is reopened.  38 U.S.C. §§ 1110, 5108; 38 C.F.R. §§ 3.156(a), 3.303.

Service Connection for an Acquired Psychiatric Disability, to include PTSD

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. § 1110.

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for PTSD when there is (1) medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate the veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5).  Examples of such evidence include that of behavior changes following the claimed assault, such as: request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.

During the appeal period, the Veteran has been diagnosed with depression in December 2009 and November 2009, as noted above in VA treatment records.  She has also been diagnosed with PTSD, as noted in VA treatment records dated December 2009, February 2010, March 2010, May 2010, June 2010, and June 2017.  As a result, the Board finds the element of a current disability has been met in this case.

Next, the Veteran contends that service connection is warranted for an acquired psychiatric disability, to include PTSD, due to an in-service sexual trauma and witnessing a suicide.  She specified in a March 2010 VA Form 21-0781 (Statement in Support of Claim for Service Connection for PTSD) that "several incidents occurred during the missing and training to include a major sexual trauma to cause [her] current medical and post traumatic stress cond[ition]s" while at Fort Hood in Texas from 1999 to 2000.

Review of service personnel records show a history of disciplinary actions at Fort Hood beginning in February 2000 due to a failure to report and failure to follow orders.  Pursuant to counseling sessions, the Veteran reported being under a lot of stress, not being able to handle the military, and a desire to leave.  February 2000 psychiatric evaluations show she reported mild depressive symptoms with passive suicidal and homicidal ideation and diagnosed with of adjustment disorder with depressed mood and paranoid personality disorder with schizotypal and antisocial features.  In addition, review of service treatment records show the Veteran reported having or having had a history of depression or excessive worry, sexually transmitted disease, frequent trouble sleeping, and suicidal attempt or plans, as noted in the March 2000 Report of Medical History.  In the January 2011 VA rating decision on appeal and September 2014 Statement of the Case (SOC), the RO conceded the Veteran's claimed in-service personal assault.  As a result, the Board finds the element of an in-service occurrence has been met in this case.

Lastly, review of VA treatment records show a VA psychiatrist rendered the Veteran a diagnosis of "PTSD, [Military Sexual Trauma]," as noted in a February 2010 VA treatment record.  There is no probative contrary medical opinion of record.  As a result, the Board finds the element of a nexus between the Veteran's PTSD and her in-service personal assault has been met in this case.

Thus, the evidentiary record in this case shows the Veteran has been diagnosed with PTSD, a VA psychologist established a link between the Veteran's current symptoms and the claimed in-service stressor, and the Veteran's service personnel records provide corroborating evidence that the claimed in-service stressor occurred.  For the reasons and bases discussed above and after resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for an acquired psychiatric disability, to include PTSD, on a direct basis.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 3.303.

Temporary Total Rating based on Hospitalization

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

A temporary total disability rating (100 percent) will be assigned when it is established that one or more service-connected disabilities has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29.

In April 2010, the Veteran requested a temporary 100 percent disability rating due to her hospitalization at the VA Medical Center (VAMC) in Tuskegee from January 2010 to May 2010.  In May 2010, the Veteran clarified that this claim is for a 21-day hospitalization for PTSD and right knee disabilities.  During the course of this appeal, the Veteran also reported in July 2015 that she was treated for a PTSD program at the VAMC in Biloxi, Mississippi for over 21 days.

The record reveals that the Veteran was admitted to Psychosocial Residential Rehabilitation Treatment Program (PRRTP) at the VAMC in Tuskegee, Alabama in January 2010 with a diagnosis of substance abuse and was discharged in May 2010 with diagnoses of PTSD, substance abuse, and tobacco use disorder.  She was also admitted to Residential Rehabilitation Treatment Program (RRTP) at the VAMC in Biloxi, Mississippi in June 2015 for PTSD and was discharged in August 2015.  In light of the decision above granting service connection for an acquired psychiatric disability, to include PTSD, the criteria for entitlement to a temporary total rating based on hospitalization is granted.

ORDER

The appeal for entitlement to an initial rating in excess of 10 percent for tinnitus is dismissed.

As new and material evidence has not been received, the claim of entitlement to service connection for a bilateral hearing loss is not reopened.

As new and material evidence has been received, the claim of entitlement to service connection for a low back disability is reopened.

As new and material evidence has been received, the claim of entitlement to service connection for hypertension is reopened.

As new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for migraines is reopened.

As new and material evidence has been received, the claim of entitlement to service connection for a left knee disability is reopened.

As new and material evidence has been received, the claim of entitlement to service connection for an acquired psychiatric disability is reopened.

Service connection for an acquired psychiatric disability, to include PTSD, is granted.

A temporary total rating based on hospitalization for over 21 days for a service-connected disability is granted.


REMAND

At the outset, review of the record shows that in a July 2012 award letter from SSA, the Veteran was awarded SSA disability benefits and found to be disabled since April 2, 2011.  Specifically, this letter documented the Veteran's list of severe impairments included facet joint degenerative joint disease of the lumbar spine and the Veteran reported unable to work due to leg and back pain, hypertension, problems with her feet, and nerve damage.  As a result, a remand is needed to obtain any outstanding medical records based upon the July 2012 SSA decision for disability benefits to the Veteran.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3) (2017)).

	Low Back Disability

A remand is needed to obtain a VA examination and medical opinions for the issue of entitlement to service connection for a low back disability, to include as secondary to service-connected right knee disability.  38 U.S.C. § 5103A(a)(2012); 38 C.F.R. §§ 3.159, 3.303, 3.309(a), 3.310 (2017); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Review of the record shows MRI findings of moderate lumbar instability, mild degenerative facet joints, mild disc degeneration, and sacroiliac degenerative disease in VA treatment records dated in August 2005, August 2009, and January 2010.  The July 2012 SSA award letter noted the Veteran's severe impairments include a diagnosis of facet degenerative joint disease of the lumbar spine.  Private treatment records in April 2014 and May 2014 show a diagnosis of lumbar spondylosis and a MRI finding of mild osteoarthritic changes of the facet joints.

At the January 2018 Board hearing, the Veteran asserted continuous symptoms of low back pain during and since separation from service.  Review of service treatment records show the Veteran reported having or having had a history of wearing a brace or back support but denied recurrent back pain or any back injury in the March 2000 Report of Medical History.  Review of a July 2010 VA treatment record also shows the Veteran sought treatment following a motor vehicle accident for low back pain without loss of consciousness.  Moreover, during the course of the appeal, in July 2005 the RO requested a VA medical opinion for service connection for any back disability caused by the service-connected right knee disability.  In the August 2005 VA joints examination report, the VA examiner noted he saw no justification for conducting an examination for this claim because his review of the service treatment records was silent regarding the low back and no current diagnosis was provided.

After review of the pertinent evidence of record, as noted above, the Board finds that additional development is needed to determine the etiology of a low back disability on direct and secondary bases.

	Sciatic Nerve Disorders

A remand is needed to obtain a VA examination and medical opinions for the issues of entitlement to service connection for sciatic nerve disorders of the lower extremities, to include as secondary to a low back disability.  38 U.S.C. § 5103A(a); 38 C.F.R. §§ 3.159, 3.310; Barr, 21 Vet. App. at 312; McLendon, 20 Vet. App. at 79.

Review of the record shows an assessment of sciatic in an August 2009 VA treatment record and lumbar radiculopathy/numbness versus sciatica in a June 2010 VA treatment record.  An April 2014 private treatment record shows a diagnosis of lumbar radiculitis; however, diagnostic testing of the bilateral lower extremities was normal in April 2014 and May 2014.  As such, the Board finds that additional development is needed to determine the existence and etiology of sciatic nerve disorders of the right and left lower extremities.

Additionally, while the Board remands the case to the RO for additional evidentiary development for service connection for a low back disability, as discussed above, that decision may impact the claim for service connection for sciatic nerve disorders of the bilateral lower extremities.  As such, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

	Hypertension

A remand is needed to obtain a VA medical opinion for the issue of entitlement to service connection for hypertension, to include as secondary to service-connected acquired psychiatric disability, to include PTSD and medication therefore.  See 38 C.F.R. § 3.310; McLendon, 20 Vet. App. at 79.

Review of the record shows a diagnosis of hypertension in VA treatment records dated in January 2010, March 2010, and May 2010, and in a May 2014 private treatment record during the appeal period.  At the January 2018 Board hearing, the Veteran asserted that her hypertension is secondary to her, now service-connected, acquired psychiatric disability, to include PTSD and medication prescribed therefore.  After review of the record, the Board finds this issue has not been addressed on a secondary basis regarding causation or aggravation.

	Migraines

A remand is needed to obtain a VA examination and medical opinion for the issue of entitlement to service connection for migraines.  See 38 U.S.C. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a); McLendon, 20 Vet. App. at 79.

Review of the record shows a diagnosis of headaches in VA treatment records dated in October 2005, May 2007, October 2008, June 2010; in an April 2014 private treatment record; and in lay statements by the Veteran during the appeal period.  During service, the Veteran reported frequent headaches in a January 2000 health questionnaire for dental treatment, and a history of having or having had a head injury in a March 2000 Report of Medical History and a history of migraine headaches in March 2000.  Within one year of separation from service, a September 2000 private treatment record documents the Veteran's reported history of migraine headaches, and the Veteran reported onset of migraine headaches in January 2000 in the May 2000 VA Form 21-526.  A June 2010 VA treatment record also documents the Veteran's past surgical history includes status post stab wounds to head with sutures.  Most recently, at the January 2018 Board hearing, the Veteran's sister reported her observations of the Veteran having a potential prostrating attack in 2000 after separation from service.  As such, the Board finds that additional development is needed to determine the existence and etiology of migraines.

	Bilateral Flatfoot Disorder

A remand is needed to obtain a VA medical opinion for the issue of entitlement to service connection for a bilateral flatfoot disorder, to include as secondary to service-connected right knee disability.  See 38 C.F.R. § 3.310; McLendon, 20 Vet. App. at 79.

Review of the record shows diagnoses of bilateral pes planus and flatfoot in VA treatment records dated in March 2010, April 2010, and May 2010 during the appeal period.  The July 2012 SSA award letter noted the Veteran reported having problems with her feet.  At the January 2018 Board hearing, the Veteran asserted that her bilateral flatfoot disorder is aggravated by her service-connected right knee disability.  After review of the record, the Board finds this issue has not been addressed on a secondary basis regarding causation or aggravation.

	Sleep Apnea

A remand is needed to obtain a VA examination and medical opinion for the issue of entitlement to service connection for sleep apnea, to include as secondary to service-connected acquired psychiatric disability, to include PTSD and medication taken for its management.  See 38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.310; McLendon, 20 Vet. App. at 79.

Review of the record shows the Veteran reported sleep difficulties, poor sleep, sleep disturbance, and four to five hours of sleep per night in VA treatment records dated December 2009, January 2010, January 2010, and May 2010, as well as prescribed medication for sleep in VA treatment records dated from December 2009 to July 2010 during the appeal period.  During service, the Veteran reported a history of having or having had frequent trouble sleeping in a March 2000 Report of Medical History.  Most recently, at the January 2018 Board hearing, the Veteran affirmed that during service she had problems staying asleep or waking up, feeling short of breath or like choking sensations, and sometimes groggy during the daytime.  She also affirmed still experiencing these sleep problems since separation from service.  The Veteran's sister also reported her observations of the Veteran snoring after separation from service, which did not occur prior to entry, and depression affecting her sleep.  As such, the Board finds that additional development is needed to determine the existence and etiology of sleep apnea.

	Left Knee Disability

A remand is needed to obtain an additional VA medical opinion for the issue of entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee disability.  See 38 U.S.C. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a), 3.310.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A(a); 38 C.F.R. § 3.159; Barr, 21 Vet. App. at 312. 

During the course of the appeal, the July 2012 SSA award letter noted evidence shows a diagnosis of bilateral and minimal patellofemoral osteoarthritis.  In light of this finding of an additional current disability, specifically arthritis of the left knee, a VA examination is needed to properly adjudicate the appeal on direct and secondary bases.

	Right Knee Disability

A remand is required to ensure there is a complete record upon which to decide the issue of a rating in excess of 10 percent for right knee disability.  See 38 U.S.C. § 5103A(a); 38 C.F.R. § 3.159; Barr, 21 Vet. App. at 312.

During the course of the appeal, the Veteran was afforded a VA examination for the right knee in September 2010.  Since then, the July 2012 SSA award letter noted the Veteran participated in physical therapy for knee pain while in a residential treatment program in April 2011 and May 2011.  The Veteran's attorney asserted in a written brief, submitted with the September 2014 VA Form 9, that the September 2010 VA examination report failed to comply with the holdings in Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Most recently, at the January 2018 Board hearing, the Veteran reported her right knee has gotten worse with increased pain, swelling, popping, use of stronger pain medication to include oxycodone, muscle relaxers, and anti-inflammatory medications, and use of a brace.  In light of these findings, additional development is needed to properly adjudicate the appeal.

	TDIU

Next, while the Board remands the case to the RO for additional evidentiary development for the service-connected right knee disability and pending claims for service connection, as discussed above, those decisions may impact the claim for a TDIU.  As such, these issues are inextricably intertwined.  See Harris, 1 Vet. App. at 183.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request any medical records upon which the July 2012 SSA decision for disability benefits to the Veteran was based and associate them with the claims file.

If the AOJ cannot locate such records it must specifically document the attempts that were made to locate them and notify the Veteran.

2.  Then, schedule the Veteran for an examination with an appropriate clinician for her low back disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must opine as to the following: 

a. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disability (a) began during active service, (b) is related to an incident of service, to include consideration of pain during and since separation from service as noted in the January 2018 Board hearing transcript, (c) or, if arthritis is diagnosed, whether it began within one year after discharge from active service.

b. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disability was proximately due to or the result of her service-connected right knee disability.

c. Whether it is at least as likely as not that the Veteran's low back disability was aggravated beyond its natural progression by her service-connected right knee disability.

The examiner must provide all findings, along with a complete rationale for his or her opinions in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion.

3.  Schedule the Veteran for an examination with an appropriate clinician for her sciatic nerve disorders of the lower extremities.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must opine as to the following (if a current diagnosis is found since January 2010): 

a. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sciatic nerve disorder of the right or left lower extremity was proximately due to or the result of her low back disability.

b. Whether it is at least as likely as not that the Veteran's sciatic nerve disorder of the right or left lower extremity was aggravated beyond its natural progression by her low back disability.

The examiner must provide all findings, along with a complete rationale for his or her opinions in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion.

4.  Provide the Veteran's claims file to a qualified clinician so an opinion may be provided for hypertension.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  An examination is only required if deemed necessary by the examiner.

The examiner must opine as to the following: 

a. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was proximately due to or the result of her service-connected acquired psychiatric disability, to include PTSD and medication prescribed therefore.

b. Whether it is at least as likely as not that the Veteran's hypertension was aggravated beyond its natural progression by her service-connected acquired psychiatric disability, to include PTSD and medication prescribed therefore.

c. If the answer to (a) and (b) are both negative, determine whether it is as least as likely as not that the Veteran's hypertension began during active service or whether it began within one year after discharge from active service.
   
The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

5.  Schedule the Veteran for an examination with an appropriate clinician for her migraines.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

a. The Veteran's lay statements regarding an in-service head incident, as noted in the March 2000 Report of Medical History and June 2010 VA treatment record.

b. Lay statements regarding onset of migraines within one year of separation from service, as noted in a September 2000 private treatment record, May 2000 VA Form 21-526, and January 2018 Board hearing transcript.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's migraines (a) began during active service or are related to an incident of service, to include any head trauma.

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

6.  Provide the Veteran's claims file to a qualified clinician so an opinion may be provided for bilateral flatfoot disorder.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  An examination is only required if deemed necessary by the examiner.

The examiner must opine as to the following: 

a. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral pes planus and flatfoot was proximately due to or the result of her service-connected right knee disability.

b. Whether it is at least as likely as not that the Veteran's bilateral pes planus and flatfoot was aggravated beyond its natural progression by her service-connected right knee disability.

c. If the answer to (a) and (b) are both negative, determine whether it is as least as likely as not that the Veteran's bilateral pes planus began during active service or is related to an incident of service.
   
The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion.

7.  Schedule the Veteran for an examination with an appropriate clinician for her sleep apnea.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must opine as to the following (if a current diagnosis of sleep apnea is found since January 2010):
   
a. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea began during active service, is related to an incident of service.

b. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was proximately due to or the result of her service-connected acquired psychiatric disability, to include PTSD and medication prescribed therefore.

c. Whether it is at least as likely as not that the Veteran's sleep apnea was aggravated beyond its natural progression by her service-connected acquired psychiatric disability, to include PTSD and medication prescribed therefore.

The examiner must provide all findings, along with a complete rationale for his or her opinions in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion.

8.  Schedule the Veteran for an examination with an appropriate clinician to determine both the etiology of her left knee disability and the current severity of her right knee disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must provide all findings, along with a complete rationale for any opinions provided, for the service-connected right knee disability.

The examiner must also opine as to the following with regard to the left knee: 

a. Whether it is at least as likely as not that the Veteran's left knee disability (a) began during active service, (b) is related to an incident of service, (c) or, if arthritis is diagnosed, whether it began within one year after discharge from active service.

b. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left knee disability was proximately due to or the result of her service-connected right knee disability.

c. Whether it is at least as likely as not that the Veteran's left knee disability was aggravated beyond its natural progression by her service-connected right knee disability.

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion.

9.  Then, the AOJ should review the examination reports and medical opinions to ensure that the requested information was provided.  If any report or opinion is deficient in any manner, the AOJ must implement corrective procedures.

10.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


